DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8, 12-18 and 20 are pending in this office action.
Claim 4, 9-11 and 19 is cancelled.
Claims 1, 5, 7, 13, 15, 16 and 18 are amended.
Examiner Note:
Examiner has cited particular columns and line numbers and/or figures in the references as applied to the claims for the convenience of the applicant.  Applicant is reminded that rejections are based on references as a whole and not just the cited passages.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the cited art (included in 892 form) or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
 In the specification of this application page 17-20, applicant’s outlines how the similarity(probability) in word distribution is used to map first document(source file) to a 
To begin Hahn discloses a system and method to map source file to compliance requirement and policies.in order to map those document, Hahn parses both the source file and compliance policies for established label and keyword:
[0086] “FIG. 3, based on the labels in the compliance label metadata 385 and the established policies in the compliance policy database 395, the audit record code generation/insertion engine 398 may identify portions of code matching established labels which are then correlated to established policies. Based on the labels and policies, compliance audit record code is automatically, or semi-automatically with user prompts, generated and inserted into appropriate portions of the code being edited. 

Same scenario is used by Allen in mapping source code to compliance and regulatory requirement
[0037] For example, the above-question may receive an answer that the routine is subject to a particular health care regulation with a confidence score of 95 out of a possible 100, indicating a high confidence that the software routine is subject to the cited regulation. The QA system is able to provide the regulation and a high confidence value when other software previously ingested programs have routines with the same or similar names that were noted as being subject to the cited regulation.

 Parsing a document: source code or policies is identifying specific terms such as in Allen and associated them with the policies: classify the document:
[0059] For example, in a medical context, a medical term, such as "anemia" might be found in the code, such as a programming statement like: [0060] "public AdverseEvent gradeAnemia(Patient p, List<LabReport>labs [ . . . " [0061] Here, the term "anemia," a medically relevant term, is found in 

Above in Allen the system calculates a confidence value that terms in source file are the same in compliance regulatory document because each routine should be checked and tested in order to have a full compliance of the software.
 So above there is a mapping of first document to a second document based on terms occurrence in both document and a probability (confidence value) that is based on similarity.
 But to clarify more classification of document, term frequencies, probability of distribution and similarity/sharing mapping, Nguyen is introduced.
Nguyen also maps source file to bug report.i.e which source code file should be linked to bug report. In order to map those document source code file(S-component) is parsed for a set of keyword/element using Topic proportion.in the other hand bug report, second document is parsed for a set of element keyword that appear in the document. The source file and the report are linked(mapped to each other) because they share(similarity) a common topic(keywords)based on the distribution (probability)of the topic included in the source file and bug report.(See section III-C and IV-B).
 Using the same technique in mapping source file to bug report, it is obvious to one ordinary skill in the art to modify Hahn to use the technique of distribution/frequency/probability used in mapping first document( source file) into second document(bug report) in mapping first document (source file) into third document(compliance requirement) of Hahn. This will create a robust system in compliance requirement: code and regulation.

	
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-8, 12-18 and 20 are  provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claim 1-19 of co-pending Application No16/156, 116 in view of Hahn et al (US PG-Pubs 2010/0058291) hereinafter “Hahn” in view of Allen et al (USPG-Pubs 2016/0283360) hereinafter “Allen” and Nguyen et al(“A Topic-based Approach for Narrowing the Search Space of Buggy Files from a Bug Report”) hereinafter “Nguyen”.
At the bottom, bald limitation represent the difference between claim 1 of instant application and claim 1in the co-pending application.
This is a provisional non-statutory double patenting rejection.
Application:16/155,991
Co-pending Application:16/156116
1.(Currently Amended) A method for identifying relevance of a source code change to regulatory compliance requirements, the method comprising: 



obtaining, by a processor of a computing system, mapping 






 wherein the obtaining the mapping information includes:





 pre-processing the set of regulatory compliance requirements,

 

extracting keywords from a description of the set of regulatory compliance requirements and a frequency of use of the keywords in the set of regulatory compliance requirements related to a plurality of topics.






 
































using a topic model, pre-processing source code files, extracting keywords from the source code files and identifying underlying topics within the source code files related to at least one of topic of the plurality of topics, using the topic model,

 and identifying files relevant to regulatory compliance based on a probability distribution of the keywords extracted from the set of regulatory compliance requirements and the source code files; 

identifying, by the processor, a changed element of an item of source code; analyzing, by the processor, the mapping information based on the changed element to determine if the changed element relates to a regulatory compliance requirement; 

S/N: 16/155,9912if it is determined that the changed element relates to the regulatory compliance requirement, generating, by the processor, an indication of the compliance requirement; 








receiving, by the processor, a response to the generated indication of the compliance requirement; 


modifying, by the processor, the mapping information based on the received response, the modifying including updating the mapping information to account for variations in regulatory compliance requirements and the source code;



 and tracking, by the processor, changes in regulatory compliance requirements and/or source code over time, thus enabling mapping information to be responsive and/or dynamic.




generating, by the processor, mapping information 

















analyzing, by a processor of a computing system, a set of regulatory compliance requirements

 
to identify one or more regulatory compliance topics, the analyzing including employing, by the processor, a natural language processing algorithm, wherein the analyzing further includes: processing, by the processor, the set of regulatory compliance requirements in accordance with the natural language processing algorithm to identify topic words, determining, by the processor, a frequency of occurrence of each identified topic word in the set of 






 extracting 




analyzing, by the processor, an item of source code to identify occurrences of the keywords in the source code; 






S/N: 16/156,1162generating, by the processor, mapping information representing a relationship between the item of source code and the regulatory compliance requirements based on the identified occurrences of the keywords; 

and detecting, by the processor, an impact of the item of source code in a continuous delivery model based on the relationship between the item of source code and the regulatory compliance requirements,


 wherein, as a function of the detecting, prompting, by the processor, a code developer to take an action to alter the item of source code so as to meet the regulatory compliance requirements.













generating, by the processor, mapping information representing a relationship between the item of source code and the compliance requirements based on the identified occurrences of the keywords; 












and detecting, by the processor, an impact of the item of source code in a continuous delivery model based on the relationship between the item of source code and the compliance requirements, wherein, as a function of the detecting, prompting, by the processor, a code developer to take an action to alter the item of source code so as to meet the compliance requirements.


The co-pending application does not explicitly discloses:
and tracking, by the processor, changes in regulatory compliance requirements and/or source code over time, thus enabling mapping information to be responsive and/or dynamic.; 
Hahn discloses:
tracking, by the processor, changes in regulatory compliance requirements and/or source code over time, thus enabling mapping information to be responsive and/or dynamic: 
 [0078]” The identified portions of code may then have notifications generated for output to a user such that the user may decide whether to insert appropriate compliance audit record generation code or not and what compliance information should be collected. In addition, or alternatively, certain ones or all of the portions of code meeting compliance policy requirements may have the associated compliance audit record generation code automatically generated and inserted without prompting or notifying the user. Also helps when policy is changed after the code is written--the source code can then be re-evaluated and new points of audit added and old points of audit which are no longer necessary may be removed.”
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Hahn into teaching of co-pending application to ingest software source code files and Software compliance regulations into a system and to identify code sections within the source code file as being domain-specific and subject to the ingested set of software compliance regulations, furthermore such ingestion can avoid mistake made that lead to non-compliance by keeping the system update with source code and compliance regulation during its lifecycle[Allen [0003]].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8 and 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation “generating, by the processor, an indication of the compliance requirement” in line 2 page 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5-8 and 12 inherits the deficiencies of its corresponding parent claim and are also rejected under the same rationale.
-Claim 8 recites “…the regulatory compliance topic…” In page 3 line 2 there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-18 and  20 are rejected under 35 U.S.C. 103 as being un-patentable over Hahn et al (US PG-Pubs 2010/0058291) hereinafter “Hahn” in view of Allen et al (USPG-Pubs 2016/0283360) hereinafter “Allen” and Nguyen et al(“A Topic-based Approach for Narrowing the Search Space of Buggy Files from a Bug Report”) hereinafter “Nguyen”.

As per claim 1, Hahn discloses a method for identifying relevance of a source code change to regulatory compliance requirements, the method comprising:
Obtaining, by a processor of a computing system, mapping information linking an item of source code with a set of regulatory compliance requirements:
[0086]” the audit record code generation/insertion engine 398 may identify portions of code matching established labels which are then correlated to established policies. Based on the labels and policies, compliance audit record code is automatically, or semi-automatically with user prompts, generated and inserted into appropriate portions of the code being edited“; 
[0048]” Compliance information is information collected for the purpose of indicating to auditors and regulatory bodies that an organization is acting within the bounds of the rules to which it has declared that it will adhere, i.e. a compliance policy.”

The mapping information representing a relationship between the item of source and the set of regulatory compliance requirements:
[0056]” The labels in the compliance label metadata 385 are a set of metadata identifying all of the types of actions that may have audit requirements on them. These labels are correlated in the compliance label metadata 385 with particular keywords that may be present in the source code for specifying variables, data elements, objects, methods, library functions, and the like. Thus, the tagging of the variables, data, objects, methods, and library functions essentially groups the keywords and/or library functions into groups of actions that are to be audited for compliance information.”

 wherein the obtaining the mapping information includes: pre-processing the set of regulatory compliance requirements:
[0055]”The compliance label metadata interface 380 provides a communication interface through which compliance label metadata may be retrieved from the metadata database 385 and utilized. The compliance policy database interface 390 provides a communication interface through which compliance policy 

pre-processing source code files, extracting keywords from the source code files and identifying underlying topics within the source code files related to at least one of topic of the plurality of topics, using the topic model:
[0090]”As shown in FIG. 6, the operation starts with receiving a portion of source code (step 610). The portion of source code is analyzed to identify any labels associated with the portion of source code (step 620). For example, keywords, library functions, objects, etc., that are referenced in the portion of source code may be identified and the corresponding labels, if any, for these keywords, library functions, objects, etc. may be retrieved from a compliance labels metadata database. These labels may include action labels, type labels, adjective labels, and the like”;

 identifying, by the processor, a changed element of an item of source code:
[0064]”As source code is being edited, or objects in an object model are being created in an object-oriented programming environment, using the editor 370 the source code or objects are analyzed by the compliance audit record code generation/insertion engine 398 based on the labels in the compliance label metadata 385 and the established policies in the compliance policy database 395”;

 analyzing, by the processor, the mapping information based on the changed element to determine if the changed element relates to a regulatory compliance requirement; 
[0066] Thus, for example, when a user is writing source code in the software development environment 300, any usage of an appropriately tagged keyword/library function in the source code may be detected by the compliance audit code generation/insertion engine 398 and may give rise to a dialog or other user interface element being generated via the user interface manager 360 that provides information about the tagged command, the policy that applies, a sensitivity level of the tagged keyword/library function, etc. and indicates that compliance audit record generation code should be associated with the keyword/library function”;
See also [0067].

 tracking, by the processor, changes in regulatory  compliance requirements and/or source code over time, thus enabling mapping information to be responsive and/or dynamic:
[0078]” The identified portions of code may then have notifications generated for output to a user such that the user may decide whether to insert appropriate compliance audit record generation code or not and what compliance information should be collected. In addition, or alternatively, certain ones or all of the portions of code meeting compliance policy requirements may have the associated compliance audit record generation code automatically generated and inserted without prompting or notifying the user. Also helps when policy is changed after the code is written--the source code can then be re-evaluated and new points of audit added and old points of audit which are no longer necessary may be removed.”

But not explicitly:

extracting keywords from a description of the set of regulatory compliance requirements and a frequency of use of the keywords in the set of regulatory compliance requirements related to a plurality of topics, using a topic model.
and identifying files relevant to  regulatory compliance based on a probability distribution of the keywords extracted from the set of regulatory compliance requirements and the source code files;
S/N: 16/155,991if it is determined that the changed element relates to a compliance requirement, generating, by the processor, an indication of the compliance requirement; 
receiving, by the processor, a response to the generated indication of the regulatory compliance requirement; modifying, by the processor, the mapping 
Allen discloses:

if it is determined that the changed element relates to the regulatory compliance requirement, generating, by the processor, an indication of the compliance requirement:

[0042] QA system 100 is now ready to answer questions pertaining to new software programs being written for the domain. Predefined process 370 analyzes new source code file 380 (see FIG. 5 and corresponding text for processing details). As shown in greater detail in FIG. 5, predefined process 370 analyzes constructs included in source code file 380 and poses natural language questions to QA system 100 with the questions focused on whether various constructs and relationships (code sections) found in new source code file 380 are domain-specific (e.g., directed at the health care domain, etc.) and whether such code sections are subject to the software compliance regulations 330 previously ingested into the QA system's knowledge base 106. Armed with the regulations and the source code archive, the QA system is able to respond with an answer as to whether the code section is domain-specific and whether such code section is further subject to the software compliance regulations”;
receiving, by the processor, a response to the generated indication of the regulatory compliance requirement: 
[0077] at step 665, the process receives the response from the QA system. The response includes answers, confidence values, and supporting evidence as well as the cited regulations and the code sections, constructs, or relationships to which the regulations apply”.

[0077] “If the answer's confidence value is greater than an established threshold, then decision 670 branches to the `yes` branch whereupon, at step 675, the step writes the code section and/or construct and the domain-specific regulation to required regulatory documentation 390 with the domain-specific regulation being the regulation, or regulations, that apply to the code section, constructs, or relationships”.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Allen into teaching of Hahn to ingest software source code files and Software compliance regulations into a system and to identify code sections within the source code file as being domain-specific and subject to the ingested set of software compliance regulations, furthermore such ingestion can avoid mistake made that lead to non-compliance by keeping the system update with source code and compliance regulation during its lifecycle[Allen [0003]].
But not explicitly:
extracting keywords from a description of the set of regulatory compliance requirements and a frequency of use of the keywords in the set of  regulatory compliance requirements related to a plurality of topics, using a topic model.

Nguyen discloses:
extracting keywords from a description of a set of documents and a frequency of use of the keywords in the set of  document related to a plurality of topics, using a topic model:
Page 266 left Column “A bug report b has Nb words. The topic at each position in b is described by a topic vector zb. The selection for the word at each position is modeled by the per-topic word distribution ϕBR. Note that ϕBR applies to all bug reports and it is different from ϕsrc”;

	Page 266 left column “That vector has the size of V in which each element represents the usage frequency of the corresponding word at that element’s position in Voc to describe the topic k.”;

Examiner interpretation:
 Bug report is the compliance requirement and word and relevant terms are keywords in the bug report. 2. A software artifact, such as a bug report or a source file, might contain one or multiple technical aspects. Those technical aspects can be viewed as the topics of those documents. Each topic is expressed via a collection of relevant terms

 identifying files relevant to a document based on a probability distribution of the keywords extracted from the set of documents and the source code files;
Page 266 right coloumn 2nd paragraph “Let us use s1, s2, ..., sM to denote the (buggy) source files that are relevant to a bug report b. The topic distribution of b is a combination of its own topic distribution θb (from the writing view of a bug reporter) and topic distributions of s1, s2, ..., sM. In BugScout, we have θ∗b = θs1.θs2.....θsM.θb. The equation represents the sharing of buggy topics in a bug report and corresponding source files. If a topic k has a high proportion in all θs and θb (i.e. k is a shared buggy topic), it also has a ∗b . The generative process in B-component is similar to S-component except that it takes into account the combined topic proportion θ ∗ b = θs1.θs2.....θsM.θb”;


Examiner interpretation:
Source file and bug report share/similarity a topic that is based on term distribution. And source file that share the topic based on term distribution are the identified files in page 265 example 3. See also section III-C and IV-B
 
Hahn discloses mapping of source code document to regulatory compliance document based on a correlation/matching between keyword/label included in the source code and the keyword/label included in compliance document [0056]. Nguyen also map source file to bug report.i.e which source code file should be linked to bug report. In order to map those document source code file(S-component) is parsed for a set of keyword/element using Topic proportion.in the other hand bug report, second document is parsed for a set of element keyword that appear in the document. The source file and the report are linked(mapped to each other) because they share(similarity) a common topic(keywords)based on the distribution (probability)of the topic included in the source file and bug report.
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Nguyen mapping source files to bug report based on keyword distribution and frequencies into teaching of Hahn mapping source code to policies document to facilitate and ensure the integrity of the software by accurately recommending a list of candidate buggy files for a given technical requirement (bug report) while maintaining the regulatory compliance requirement. Also training the model also contribute to the suggestion and prediction of the high ranked list of file that should be checked for compliance and fixing bugs. (Nguyen page 264 left column).

As per claim 2, the rejection of claim 1 is incorporated and furthermore Hahn discloses:
Wherein the step of analyzing the mapping information comprises: determining, by the processor, if the mapping information comprises information relating to the changed element; and if the mapping information comprises information relating to the changed element, determining, by the processor, based on the information relating to the changed element, a regulatory compliance requirement having a relationship with the changed element:
 [0022] With these mechanisms having been developed and put into place, when a software developer is in the process of developing an application or portion of code, the software development environment will automatically check the code to determine if the keywords or standard library functions are being utilized in the code. If so, the labels associated with the keywords/functions may be retrieved and used, along with the keywords/functions, associated actions, etc. to determine whether and what audit data is to be collected into a compliance audit log”;
See also [0021]  

As per claim 3, the rejection of claim 1 is incorporated and furthermore Hahn discloses:
 Wherein the step of generating an indication of the regulatory compliance requirement comprises: generating, by the processor, an output signal comprising information indicative of the changed element and the regulatory compliance requirement having a relationship with the changed element:
[0066]”The information that may be sent in such a notification may include, for example, the time, place, developer (person), source code file and line number, etc. associated with the violation of the established policy”.
 

 
generating, by the processor, mapping information representing a relationship between the item of source code and the regulatory compliance requirements based on the identified occurrences of the keywords:
[0086] “the audit record code generation/insertion engine 398 may identify portions of code matching established labels which are then correlated to established policies”.
 [0087] For example, in the code depicted in FIG. 5A, it may be determined that the object this.user is a sensitive object that is associated with the label PII. Based on the identification of the object this.user having the label PII, the policy database 395 may be consulted to determine if the this.user object with the label PII satisfies a policy requirement for generation of compliance audit records. For example, it may be determined that the policy "Always audit data with adjective keywords/functions `PII`" exists and thus, compliance audit record code may need to be generated and inserted in the code being edited. 

As per claim 6, the rejection of claim 5 is incorporated and furthermore Hahn does not explicitly disclose:
P201706326US0138For each of the keywords, determining, by the processor, a. weighting value representing a relative importance of the keyword, and wherein the step of generating mapping information is further based on the determined weighting values;
But Allen discloses:
For each of the keywords, determining, by the processor, a. weighting value representing a relative importance of the keyword, and wherein the step of generating mapping information is further based on the determined weighting values
) Based on classification determine the object types and whether any of them are in the medical domain by lexical classification or manual annotation, or NLP parsing of comments; [0052] 4) Determine the object types in the code and their relationships (affects, conditionally determines, routes to); [0053] 5) Match the entity relationships to corpora for the domain: [0054] a) If they match assign a weight based on the type of block and the relationship match; [0055] b) Assign weight based on the property type match and the classification types (assignment has similar or same property in code and corpora); and [0056] c) If they do not match assign a lower weight. [0057] 6) Based on the weighting and the object types match in the corpora determine whether it should be deemed within the requirement (FDA medical algorithms and how much);
  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Allen into teaching of Hahn to ingest software source code files and Software compliance regulations into a system and to identify code sections within the source code file as being domain-specific and subject to the ingested set of software compliance regulations, furthermore such ingestion can avoid mistake made that lead to non-compliance by keeping the system update with source code and compliance regulation during its lifecycle[Allen [0003]].
As per claim 7, the rejection of claim 6 is incorporated and furthermore Hahn does not explicitly disclose:

Nguyen discloses:
 calculating, by the processor, a weighting value for the keyword based on the determined frequency of occurrence:
page 266 paragraph 2 left column” That vector has the size of V in which each element represents the usage frequency of the corresponding word at that element’s position in Voc to describe the topic k. Each element v in ϕk can have a value from 0 to 1. For example, for a topic k, ϕk = [0.3, 0.2, 0.4, ...]. That is, in 30% of the cases the first word in V oc is used to describe the topic k, 20% of the cases the second word is used to describe k, and so on. For a software system, each topic k has its own vector ϕk then K topics can be represented by a K × V matrix ϕsrc, which is called per-topic word distribution. Note that ϕsrc is applicable for all source files, rather than for s individually”;
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Nguyen into teaching of Hahn to facilitate and ensure the integrity of the software by accurately recommending a list of candidate buggy files for a given technical requirement (bug report). Also training the model also contribute to the suggestion and prediction of the high ranked list of file (Nguyen page 264 left column).
As per claim 8, the rejection of claim 5 is incorporated and furthermore Hahn discloses:

[0087] For example, in the code depicted in FIG. 5A, it may be determined that the object this.user is a sensitive object that is associated with the label PII. Based on the identification of the object this.user having the label PII, the policy database 395 may be consulted to determine if the this.user object with the label PII satisfies a policy requirement for generation of compliance audit records. For example, it may be determined that the policy "Always audit data with adjective keywords/functions `PII`" exists and thus, compliance audit record code may need to be generated and inserted in the code being edited”.

As per claim 12, the rejection of claim 5 is incorporated and furthermore Hahn does not explicitly disclose:
Wherein step of analyzing an item of source code comprises: processing, by the processor, the item of source code in accordance with a natural language processing algorithm to identify occurrences of the keywords;
Allen discloses:
Wherein step of analyzing an item of source code comprises: processing, by the processor, the item of source code in accordance with a natural language processing algorithm to identify occurrences of the keywords;
 [0075] QA system pipeline includes a number of processes that break the submitted question down in order to search the QA system's knowledge base 106 for an answer to the submitted question. As shown in FIG. 5, the submitted questions are formulated in a natural language format, such as "is the term `patient record` a domain specific term?" and the like depending on the aspect of the source code file that is being analyzed.

 See also Nguyen page 266 left column paragraph2 where the natural language are used to identify the keywords.
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Allen into teaching of Hahn to ingest software source code files and Software compliance regulations into a system and to identify code sections within the source code file as being domain-specific and subject to the ingested set of software compliance regulations, furthermore such ingestion can avoid mistake made that lead to non-compliance by keeping the system update with source code and compliance regulation during its lifecycle[Allen [0003]].
Claim 13 is the computer program product claim corresponding to method claim 1, and rejected under the same rational set forth in connection with the rejection of claim 1 above. 
As per claim 14, the rejection of claim 13 is incorporated and furthermore, Hahn discloses:
Wherein the at least one processor is adapted to execute the computer program code of said computer program product:
[0009]”In yet another illustrative embodiment, a system/apparatus is provided. The system/apparatus may comprise one or more processors and a memory coupled to the one or more processors. The memory may comprise instructions which, when executed by the one or more processors, cause the one or more 
Claim 15 is the system claim corresponding to method claim 1, and rejected under the same rational set forth in connection with the rejection of claim 1 above. 
As per claim 16, the rejection of claim 15 is incorporated and furthermore Hahn discloses:
generating mapping information representing a relationship between the item of source code and the regulatory compliance requirements based on the identified occurrences of the keywords:
[0086] “the audit record code generation/insertion engine 398 may identify portions of code matching established labels which are then correlated to established policies”.
 [0087] For example, in the code depicted in FIG. 5A, it may be determined that the object this.user is a sensitive object that is associated with the label PII. Based on the identification of the object this.user having the label PII, the policy database 395 may be consulted to determine if the this.user object with the label PII satisfies a policy requirement for generation of compliance audit records. For example, it may be determined that the policy "Always audit data with adjective keywords/functions `PII`" exists and thus, compliance audit record code may need to be generated and inserted in the code being edited.
Examiner interpretation:
Hahn discloses audit record code generation/insertion engine 398 (Fig.3) executed by the processor that parse the compliance for keywords/labels and matching of such keywords/labels to keyword and labels in source code). See also [0086].

  As per claim 17, the rejection of claim 15 is incorporated and furthermore Hahn does not explicitly disclose:


Allen discloses:
Determining  for each of the keywords, a weighting value representing a relative importance of the keyword, generating mapping information representing a relationship between the item of source code and the regulatory compliance requirements further based on the determined weighting values.

[0046] 2) Blocks are classified: [0047] a) as conditional assignments; [0048] b) manipulation (bunch of sets/assignment on the same object, no relationships); [0049] c) transformer (reading values from one object, setting (assignment) the value on another object); and [0050] d) routing (reading values from one object, calling a separate function/method based on condition). [0051] 3) Based on classification determine the object types and whether any of them are in the medical domain by lexical classification or manual annotation, or NLP parsing of comments; [0052] 4) Determine the object types in the code and their relationships (affects, conditionally determines, routes to); [0053] 5) Match the entity relationships to corpora for the domain: [0054] a) If they match assign a weight based on the type of block and the relationship match; [0055] b) Assign weight based on the property type match and the classification types (assignment has similar or same property in code and corpora); and [0056] c) If they do not match assign a lower weight. [0057] 6) Based on the weighting and the object types match in the corpora determine whether it should be deemed within the requirement (FDA medical algorithms and how much);
Examiner interpretation:
Allen discloses an algorithm described in fig. 4(executed in the system by microprocessor/processor) to assign weight to term found in source code and correlate source code to policies regulation.

As per claim 18, the rejection of claim 17 is incorporated and furthermore Hahn does not explicitly disclose:
calculating a weighting value for the keyword based on the determined frequency of occurrence.  
Nguyen discloses:
 calculating a weighting value for the keyword based on the determined frequency of occurrence.  
 page 266 paragraph 2 left column” That vector has the size of V in which each element represents the usage frequency of the corresponding word at that element’s position in V oc to describe the topic k. Each element v in ϕk can have a value from 0 to 1. For example, for a topic k, ϕk = [0.3, 0.2, 0.4, ...]. That is, in 30% of the cases the first word in V oc is used to describe the topic k, 20% of the cases the second word is used to describe k, and so on. For a software system, each topic k has its own vector ϕk then K topics can be represented by a K × V matrix ϕsrc, which is called per-topic word distribution. Note 
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Nguyen into teaching of Hahn to facilitate and ensure the integrity of the software by accurately recommending a list of candidate buggy files for a given technical requirement (bug report). Also training the model also contribute to the suggestion and prediction of the high ranked list of file (Nguyen page 264 left column).
   As per claim 20, the rejection of claim 16 is incorporated and furthermore Hahn does not explicitly disclose:
processing the item of source code in accordance with a natural language processing algorithm to identify occurrences of the keywords.
Allen discloses:
processing the item of source code in accordance with a natural language processing algorithm to identify occurrences of the keywords.
 [0075] QA system pipeline includes a number of processes that break the submitted question down in order to search the QA system's knowledge base 106 for an answer to the submitted question. As shown in FIG. 5, the submitted questions are formulated in a natural language format, such as "is the term `patient record` a domain specific term?" and the like depending on the aspect of the source code file that is being analyzed.
Examiner interpretation:
 Allen discloses a QA system to analyze the document (source code} using NLP to identify keywords as in [0025]
See also Nguyen page 266 left column paragraph 2 where the natural language are used to identify the keywords.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Allen into teaching of Hahn to ingest software source code files and Software compliance regulations into a system and to identify code sections within the source code file as being domain-specific and subject to the ingested set of software compliance regulations, furthermore such ingestion can avoid mistake made that lead to non-compliance by keeping the system update with source code and compliance regulation during its lifecycle[Allen [0003]].
Pertinent art:
US20090307213A1:
a mapping component to map a suffix tree document model to a vector document model, wherein the vector document model is a vector with M elements, and M is the total number of nodes in the suffix tree document model; a weighting component to weight elements of the mapped vector document model; and a similarity component to determine the similarity between two or more weighted vector document models.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191